DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/852012. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1, 2, and 4-9 of the current application and the invention of claims 1-20 of the copending application lies in the fact that the invention of claims 1-20 includes more elements and is thus more specific. Thus the invention of claims 1-20 is in effect a "species" of the "generic" invention of claims 1, 2, and 4-9. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, and 4-9 are anticipated by claims 1-20, claims 1, 2, and 4-9 are not patentably distinct from claims 1-20.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent 10,772,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claim 1 of the current application and the invention of claims 16-20 of the patent lies in the fact that the invention of claims 16-20 includes more elements and is thus more specific. Thus the invention of claims 16-20 is in effect a "species" of the "generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 is anticipated by claims 16-20, claim 1 is not patentably distinct from claims 16-20.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/852051. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-20 of the current application and the invention of claims 1-20 of the copending application lies in the fact that the invention of claims 1-20 of the copending application includes more elements and is thus more specific. Thus the invention of claims 1-20 is in effect a "species" of the "generic" invention of claims 1-20 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-20, claims 1-20 are not patentably distinct from claims 1-20.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,772,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-20 of the current application and the invention of claims 1-12 of the patent lies in the fact that the invention of claims 1-12 includes more elements and is thus more specific. Thus the invention of claims 1-12 is in effect a "species" of the "generic" invention of claims 1-20. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-12, claims 1-20 are not patentably distinct from claims 1-12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-9 and 10-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 Claim 6 lines 1-2 recites … wherein a musculoskeletal system is placed in a first predetermined pose…, which positively recites a human organism. Claim 10 lines 9-10 recites … wherein the surgical apparatus is inserted in a musculoskeletal system in a first pose …, which positively recites a human organism. The examiner recommends the applicant review the claims for any additional 35 U.S.C. 101 issues. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-15 and 18-20 includes both an apparatus and method steps of using the apparatus. For example claim 6 recites … wherein a musculoskeletal system is placed in a first predetermined pose, wherein the distraction mechanism is adjusted to a first predetermined spacing corresponding to a first load measurement …. The examiner recommends the applicant review the claims for any additional 35 U.S.C. 112(b) issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Lima (U.S. Publication 2015/0105782).
D’Lima discloses a device (for example see Figure 5) comprising a first support structure (150) capable of coupling to a first bone, a second support structure (110) capable of coupling to a second bone, and a distraction mechanism (180) coupled to the second support structure, wherein the distraction mechanism is capable of increasing and decreasing a distance between the supports and wherein the second support structure is capable of tilting under user control. The device further comprises a computer (300; page 3 paragraph 31-38), wherein the computer includes a workflow of for implanting a prosthetic component (page 3 paragraph 38), wherein the device transmits quantitative measurement data to the computer, and wherein the computer updates and displays the quantitative measurement data to support installation of a prosthetic component. The second support structure includes a first side and a second side, wherein the tilt corresponds to a difference in height of the first side and the height of the second side relative to the first support structure. The device further comprises at least one load sensor (102) covering the first side of the second support structure and at least one load sensor (102) covering the second side of the second support structure, . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool (U.S. Publication 201/0288563) in view of D’Lima (U.S. Publication 2015/0105782).
Claypool discloses a device (for example see Figure 5A) comprising a first support structure (14), a second support structure (16) including a first side and a second side, a distraction mechanism (20, 22, 24, etc.) coupled to the structures, and a .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775